Title: From James Madison to James Madison, Sr., 7 April 1794
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Phila. April 7. 1794.
Being reminded by your late letters of your certificates and the power of attorney to draw the interest, I have searched thro’ all my papers without being able to find either of them. I shall make another search, but it occurs to me that I may have carried these papers to Virga. & omitted to bring them back, and I have a faint impression of this sort on my memory. Be so good as to look among your papers, where they will be found if the impression be right; and to write without delay on the subject. It will be proper to inclose the papers to me if you meet with them.
No question has yet been taken on the sequestration of British debts. This motion was made by a member from N. Jersey. Another member from that State has moved that all trade with G. B. be stopped till the Treaty be executed, and the late depredations paid for. On this there has been neither question, nor debate. You will find in the inclosed paper the letter just recd. from Mr. Pinkney, the American Minister at London. My affecte. regards to my mother.
